

104 HR 5113 IH: Realizing Efforts for Military Equity, Diversity, and Inclusion Act
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5113IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mr. Crow (for himself and Mrs. Trahan) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to expand and codify matters covered by diversity training in the Department of Defense.1.Short titleThis Act may be cited as the Realizing Efforts for Military Equity, Diversity, and Inclusion Act or the REMEDI Act.2.FindingCongress finds that diversity, equity, and inclusion are important to promote unit cohesion, readiness, and effective performance of the national defense strategy by the Armed Forces of the United States. 3.Expansion and codification of matters covered by diversity training in the Department of Defense(a)In generalChapter 101 of title 10, United States Code, is amended by inserting before section 2002 the following new section:2001.Human relations, diversity, equity, and inclusion training(a)Human relations, diversity, equity, and inclusion training(1)The Secretary shall ensure that the Secretary of a military department conducts ongoing training programs regarding human relations, diversity, equity, and inclusion for all covered individuals under the jurisdiction of the Secretary of a military department. Such training shall be tailored to specific leadership levels and local area requirements.(2)Matters to be covered by such training include the following:(A)Racism.(B)Equal opportunity.(C)Discrimination on the basis of sex (including pregnancy, sexual orientation, and gender identity).(D)Discrimination on the basis of age.(E)Discrimination on the basis of religion.(F)Stereotypes.(G)Conscious and unconscious bias.(H)Discrimination based on disability, both physical and mental.(I)Failure to provide a reasonable accommodation.(J)The importance to the Department of Defense, the different terms and conditions of employment or contract performance, and the protected civil rights categories of, each of the following:(i)Members serving on active duty.(ii)Members of the reserve components.(iii)Federal employees.(iv)Nonappropriated fund employees.(v)Host nation support.(vi)Contractors and subcontractors.(K)Hate group activity.(L)Retaliation.(M)Harassment and hostile environment.(N)Hazing and bullying.(O)Procedures for reporting and obtaining relief for discrimination, retaliation, hostile work environment with respect to each component of the workforce.(P)Procedures for appealing Equal Opportunity and Equal Employment Opportunity complaints with respect to each component of the workforce.(Q)Any other matter the Secretary of Defense determines appropriate.(3)Such training shall be provided during the following:(A)Initial entry training.(B)Annual refresher training.(C)Professional military education.(D)Peer education.(E)Specialized leadership training.(F)Any other time the Secretary of Defense determines appropriate.(4)The Secretary of Defense shall ensure that such measures are taken to provide appropriate metrics and measurement of these efforts.(5)The Secretary of Defense shall ensure that unit commanders are aware of their responsibility to ensure that activity based upon discriminatory motives does not occur in units under their command.(b)Information provided to prospective recruitsThe Secretary of Defense shall ensure that a covered individual preparing to enter an officer accession program or to execute an original enlistment agreement or serve as a civilian employee—(1)is provided information concerning the meaning of the oath of office or oath of enlistment for service in the Armed Forces with regards to the equal protection and civil liberties guarantees of the Constitution; and(2)is informed that if supporting such guarantees is not possible personally for that covered individual, then that covered individual should decline to join the Armed Forces.(c)Covered individual definedIn this section, the term covered individual includes—(1)a member of the Armed Forces;(2)a civilian employee of the Department; and(3)a contractor or sub-contractor providing support to the Department..(b)Technical and conforming amendments(1)Technical amendmentThe table of sections at the beginning of such chapter is amended by inserting before the item relating to section 2002 the following new item:2001. Human relations, diversity, equity, and inclusion training..(2)Conforming amendmentSection 571 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 10 U.S.C. 113 note) is repealed.